UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7512



DANIEL LEVERN STALEY,

                Plaintiff - Appellant,

          v.


MRS. SIMPSON, ICS Program Manager; K. HILL, Inmate Grievance
Coordinator,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:07-cv-02753-PMD)


Submitted:   March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Levern Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Levern Staley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                  The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).      The magistrate judge recommended

that relief be denied and advised Staley that failure to file

timely and specific objections to this recommendation could waive

appellate   review    of   a   district    court   order   based   upon   the

recommendation.      Despite this warning, Staley failed to file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Staley has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -